UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7065



DARRYL LAMONT HUNTER,

                                              Plaintiff - Appellant,

          versus


KEVIN MARSEE, Lieutenant for Anderson County
Police Department; PHILLIP WEST, Investigator
for Anderson County Police Department, in
their individual capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-02-886-0-20BD)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Lamont Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl   Lamont   Hunter   appeals   the   district   court’s   order

accepting a magistrate judge’s recommendation to dismiss without

prejudice his 42 U.S.C. § 1983 (2000) complaint for failure to show

proof of service of process on the Defendants. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Hunter v. Marsee, No. CA-

02-886-0-20BD (D.S.C. May 28, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2